Case 3:19-cv-00871-SPM Document 13 Filed 11/16/20 Page 1 of 11 Page ID #51




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WAYNE G. FARLEY,

           Petitioner,

 v.                                           Case No. 19-CV-871-SPM

 T.G. WERLICH,

           Respondent.

                       MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Petitioner, Wayne Farley (“Farley”), filed a Habeas Petition Under 28 U.S.C. §

2241 challenging his sentence based on the Supreme Court’s decision in Rehaif v.

United States that his current sentence can no longer be justified as it violates the

law of the United States. 588 U.S. __, 139 S. Ct. 2191 (2019). (Doc. 1). On January 16,

2020, Respondent filed a Response to Farley’s Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241. (Doc. 9). On January 16, 2020, Farley was granted until

March 2, 2020 to file any reply. (Doc. 10). More than eight (8) months has elapsed

since that deadline and the Court has received no further communication from

Farley. According to the Bureau of Prisons, Farley has been transferred from

Greenville FCI and is currently residing in Chicago RRM with an anticipated release

date in early 2021; however, Farley has not updated the Court as to any change of

address. Additionally, mail to petitioner at Greenville FCI was returned on October

26, 2020 as undeliverable. (Doc. 12).


                                          1
Case 3:19-cv-00871-SPM Document 13 Filed 11/16/20 Page 2 of 11 Page ID #52




                    Relevant Facts and Procedural History

      On July 15, 2014, Farley was charged in an indictment with a single violation

of 18 U.S.C. § 922(g)(1). (Doc. 1). The charge was predicated on an incident that

occurred on May 28, 2014 when defendant was approached by police in Rockford,

Illinois at a time when he had two firearms in his possession. (Doc. 9-1). At the time

of this incident, defendant had previously been convicted of five felony offenses, and

one misdemeanor, in Illinois Circuit Courts, to wit: (i) On or about January 9, 2006,

in case number 2005CF796 in the Circuit Court of Winnebago County, Illinois,

defendant was convicted of sale of a firearm to a felon and was sentenced to 30 months

probation and 90 days in jail; (ii) On August 31, 2006, in case number 2006CF2575

in the Circuit Court of Winnebago County, Illinois, defendant was convicted of

delivery of a controlled substance and was sentenced to 4 years in prison; (iii) On

September 13, 2006, in case number 2006CF2561 in the Circuit Court of Winnebago

County, Illinois, defendant was convicted of being a felon in possession of a firearm

and was sentenced to 12 months conditional discharge and 140 days in jail; (iv) On

March 9, 2009, in case number 2008CF83 in the Circuit Court of Ogle County, Illinois,

defendant was convicted of residential burglary and was sentenced to 5 years in

prison; (v) On March 10, 2009, in case number 2007CF4532 in the Circuit Court of

Winnebago County, Illinois, defendant was convicted of felony theft and was

sentenced to 3 years in prison; and, (vi) On August 27, 2012, in case number

2012CF753 in the Circuit Court of Winnebago County, Illinois, defendant was




                                          2
    Case 3:19-cv-00871-SPM Document 13 Filed 11/16/20 Page 3 of 11 Page ID #53




conviction of obstructing identification, a misdemeanor and was sentenced to 12

months conditional discharge and 140 days in jail. Id.

         On January 13, 2015, Farley entered into a guilty plea to the charge against

him via a written plea agreement. 1 Id. Although the maximum sentence was 10 years

imprisonment, Farley and the government agreed that his base offense level would

be 24 and that his criminal history points equaled 15, which is Category VI. Id. Farley

and the government also agreed that the anticipated advisory sentencing range would

be 92 to 115 months, which equates to 7.66 years and 9.58 years. Id.

         The plea agreement contained the following waiver of appellate and collateral

rights:

                “Defendant further understands he is waiving all appellate issues
         that might have been available if he had exercised his right to trial.
         Defendant is aware that Title 28, United States Code, Section 1291, and
         Title 18, United States Code, Section 3742, afford a defendant the right
         to appeal his conviction and sentence imposed. Acknowledging this,
         defendant knowingly waives the right to appeal his conviction, any pre-
         trial rulings by the Court, and any part of the sentence (or the manner
         in which that sentence was determined), including any term of
         imprisonment and fine within the maximums provided by law, and
         including any order of forfeiture, in exchange for the concessions made
         by the United States in this Agreement. In addition, defendant also
         waives his right to challenge his conviction and sentence, and the
         manner in which the sentence was determined, in any collateral attack
         or future challenge, including but not limited to a motion brought under
         Title 28, United States Code, Section 2255. The waiver in this paragraph
         does not apply to a claim of involuntariness or ineffective assistance of
         counsel, not does it prohibit defendant from seeking a reduction of
         sentence based directly on a change in the law that is applicable to
         defendant and that, prior to the filing of defendant’s request for relief
         has been expressly made retroactive by an Act of Congress, the Supreme
         Court, or the United States Sentencing Commission. (Doc. 9-1, p. 13).


1Defendant entered into plea agreement in the United States District Court for the Northern District of Illinois
on January 14, 2015 in cause number 14-CR-50033.

                                                       3
Case 3:19-cv-00871-SPM Document 13 Filed 11/16/20 Page 4 of 11 Page ID #54




        On April 20, 2015, the Court sentenced Farley to 92 months imprisonment.

(Doc 9-1, p. 3). Farley did not appeal his conviction. Id. Farley filed a claim for relief

under28 U.S.C. § 2255, contending that he was entitled to resentencing as a result of

the consideration of his prior burglary conviction in computing his sentencing

guidelines range; however, it was dismissed as untimely. 2 Id.

                                                  Legal Analysis

        Generally, petitions for writ of habeas corpus under 28 U.S.C. § 2241 may not

be used to raise claims of legal error in conviction or sentencing but are instead

limited to challenges regarding the execution of a sentence. See Valona v. United

States, 138 F.3d 693, 694 (7th Cir. 1998). As such, aside from the direct appeal

process, a prisoner who has been convicted in federal court is generally limited to

challenging his conviction and sentence by bringing a motion pursuant to 28 U.S.C.

§ 2255 in the court which sentenced him. Id. at 694. A Section 2255 motion is

ordinarily the “exclusive means for a federal prisoner to attack his conviction”.

Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003). A prisoner is usually limited to

only one challenge of his conviction and sentence under Section 2255, and may not

file a second or successive Section 2255 motion, unless a panel of the appropriate court

of appeals certifies that such a motion contains either: (1) newly discovered evidence

“sufficient to establish by clear and convincing evidence that no reasonable factfinder

would have found the movant guilty of the offense” (actual innocence); or, (2) “a new




2 Petitioner, Wayne G. Farley, filed his Petition for Relief from Judgment in the United States District Court for

the Northern District of Illinois, to wit: 16CV50286.

                                                        4
Case 3:19-cv-00871-SPM Document 13 Filed 11/16/20 Page 5 of 11 Page ID #55




rule of constitutional law, made retroactive to cases on collateral review by the

Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255 (emphasis added).

   I.      Waiver

        Ostensibly relying on Rehaif v. United States, 588 U.S. __, 139 S. Ct. 2191 (2019),

Farley argues that his current sentence can no longer be justified because it violates

the law of the United States. (Doc. 1). On June 1, 2019, the Supreme Court held in

Rehaif that [I]n a prosecution under 18 U.S.C. § 922(g) and §924(a)(2), the

Government must prove both that the defendant knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from possessing

a firearm, 588 U.S. __, 139 S. Ct. 2191 (2019). In so holding; however, the Court

declined to express what precisely the Government must prove to establish a

defendant’s knowledge of status in respect to other § 922(g) provisions not at issue.

Id. Rehaif did not hold that § 922(g) convictions were unconstitutional or otherwise

invalid. Id. Instead, the Supreme Court interpreted the statute and held that the

correct interpretation of § 922(g) included the element that an individual must know

not only that he possessed the firearm or ammunition, but also that he belonged to

the relevant category of people barred from possessing a firearm. Id.

        There is no doubt that a plea agreement may include a valid waiver of the right

to appeal and to file a collateral attack, and that such waivers are generally

enforceable, with limited exceptions. Solano v. United States, 812 F.3d 573 (7th Cir.

2016). The limited exceptions are where the plea agreement itself was involuntary,

the defendant argues ineffective assistance of counsel with regard to the negotiation

of the plea, the sentencing court relied on a constitutionally impermissible factor such
                                             5
Case 3:19-cv-00871-SPM Document 13 Filed 11/16/20 Page 6 of 11 Page ID #56




as race, or the sentence exceeding the statutory maximum. Keller v. United States,

657 F.3d 675 (7th Cir. 2011).

       None of those factors are present in the instant case. First, Farley is not

contesting that the plea was involuntary. Second, Farley does not argue ineffective

assistance of counsel with regard to negotiating his plea. Third, Farley does not

allege that the sentencing court relied on a constitutionally impermissible factor,

such as race. Finally, Farley does not argue that his sentence exceeded the statutory

maximum. To the contrary, in his petition Farley seeks relief under 2241 and the

recent United States Supreme Court decision in Rehaif v. United States, 588 U.S. __,

139 S. Ct. 2191 (2019); (Doc. 1).

       The waiver in this case includes another exception in that it does not “prohibit

defendant from seeking a reduction of sentence based directly on a change in the law that

is applicable to defendant and that, prior to the filing of defendant’s request for relief,

has been expressly made retroactive by an Act of Congress, the Supreme Court, or the

United States Sentencing Commission. (Doc. 9-1). However, Farley’s reliance on Rahaif

is mistaken. Contrary to his assertions, Farley was not convicted nor is he being punished

for a crime that does not exist according to law.

       In the plea agreement, Farley acknowledged his prior criminal history. (Doc.

9-1). In fact, pages 6-7 of the agreement set forth subparagraphs i through vi, which

detail five (5) prior felony offenses, 3 of which resulted in 4, 5 and 3 year periods of

prison respectively. Id. With five prior felony convictions, four of which involved




                                             6
    Case 3:19-cv-00871-SPM Document 13 Filed 11/16/20 Page 7 of 11 Page ID #57




twelve (12) year sentences in the Illinois Department of Corrections 3, Farley cannot

plausibly argue that he did not know he was a convicted felon and/or that his

maximum punishment exceeded one (1) year. See United States v. Williams, 946 F.3d

968 (7th Cir. 2020). Furthermore, Farley has not contended that he would not have

pled guilty had he known about the knowledge requirement imposed in Rehaif.

            Because Rehaif did not announce a new rule of constitutional law and merely

resolved a question of statutory interpretation, there is no exception at play where the

waiver is not applicable. Rehaif provides no relief in this specific instance. Rehaif does

not require the Government to prove that it knew felons were prohibited from possessing

firearms, merely that a person knew they were part of a class of persons designated in

Section 922(g), including felons. 139 S.Ct. at 2196

            Farley knew of his felon status at the time of the plea and his claim is precluded

as a result of the collateral review waiver to which he agreed as part of his plea

agreement. His claim does not fall into one of the “few and narrow” grounds for not

enforcing the voluntary and effectively counseled waiver of direct appeal or collateral

review. United States v. Campbell, 813 F.3d 1016 (7th Dir. 2016).

      II.      Savings Clause

            Under very limited circumstances, it is possible for a prisoner to challenge his

federal conviction or sentence under Section 2241. Specifically, 28 U.S.C. § 2255(e)

contains a “savings clause” which authorizes a federal prisoner to file a § 2241 petition

where the remedy under § 2255 is “inadequate or ineffective to test the legality of his



3Defendant was sentenced to 12 years incarceration. This Court does not know the amount of credit
received or the actual time served.

                                                 7
Case 3:19-cv-00871-SPM Document 13 Filed 11/16/20 Page 8 of 11 Page ID #58




detention.” 28 U.S.C. 28 U.S.C. § 2255(e). See Hill v. Werlinger, 695 F.3d 644 (7t Cir.

2012).

         The Seventh Circuit has examined the savings clause, and has held that “a

procedure for postconviction relief can be fairly termed inadequate when it is so

configured to deny a convicted defendant any opportunity for judicial rectification of

so fundamental a defect in his conviction as having been imprisoned for a nonexistent

offense.” In re Davenport, 147 F.3d 605 (7th Cir. 1998). In other words, “there must

be some kind of structural problem with Section 2255 before section 2241 becomes

available.” Webster v. Daniels, 784 F.3d 1123 (7th Cir. 2015).

         Following Davenport, a petitioner must meet three conditions in order to

trigger the savings clause. See Davenport, 147 F.3d at 611. First, he must show that

he relies on a new statutory interpretation case rather than a constitutional case.

Brown v. Caraway, 719 F.3d 583 (7th Cir. 2013. Second, he must show that he relies

on a decision that he could not have invoked in his first Section 2255 motion and that

case must apply retroactively. Id. at 586. Third, he must demonstrate that there has

been a “fundamental defect” in his conviction or sentence that is grave enough to be

deemed a miscarriage of justice. Id.

         In the instant case, a quick perusal clearly shows that Davenport has not been

satisfied to invoke the savings clause. Although Rehaif v. United States, 588 U.S. __,

139 S. Ct. 2191 (2019) was a case of statutory interpretation and was decided in 2019

well after his plea in 2015, the third factor is dispositive. Farley has not and cannot

demonstrate that there has been a fundamental defect in his conviction grave enough



                                            8
Case 3:19-cv-00871-SPM Document 13 Filed 11/16/20 Page 9 of 11 Page ID #59




to be a miscarriage of justice. As set forth infra, Farley has a rather extensive criminal

history and as a result of the plea agreement, received a sentence at the low end of

the sentencing guidelines recommendation.

      With respect to the third factor, the Seventh Circuit has described a

miscarriage of justice as “the possibility that the convictions hinged on conduct

Congress never intended to criminalize.” Kramer v. Olson, 347 F.3d 214 (7th Cir.

2003). The third Davenport requirement is satisfied by demonstrating “so

fundamental a defect in [a] conviction as having been imprisoned for a nonexistent

offense.” 147 F.3d at 611. A miscarriage of justice may also occur where a defendant

is sentenced under an erroneous mandatory sentencing range. Hawkins v. U.S., 706

F.3d 820 (7t Cir. 2013).

      Farley does not argue that he was convicted of a nonexistent offense or that he

is innocent of the offense to which he pled guilty. He entered into the plea agreement,

which specified his criminal history, and he was sentenced accordingly. (Doc. 9-1).

That does not demonstrate a miscarriage of justice.

   III.   Change of Address

      On October 6, 2020, this case was reassigned to this Judge and notice was sent

to Farley at Greenville FCI. (Doc. 11). On October 26, 2020, the notice was returned

as undeliverable, and the envelope stated, “Return to Sender” “Refused” and “Unable

to Forward”. (Doc. 12). According to a search of the Federal Bureau of Prisons (“BOP”)

inmate locator, Farley is now with the RRM Chicago Residential Reentry Office. See




                                            9
Case 3:19-cv-00871-SPM Document 13 Filed 11/16/20 Page 10 of 11 Page ID #60




BOP      Inmate     Locator,     (last    visited    on     November       13,    2020),

https://www.bop.gov/inmateloc/

      Farley has not notified this Court of his move. It is his duty to notify the court

of a change of address. This Court reached out to Farley on January 16, 2020 granting

him until March 2, 2020 to file a Reply. (Doc. 10). There has been no communication

with Farley since that time. Accordingly, he has also failed to prosecute this matter.

                                         Conclusion

      Farley’s Petition for writ of habeas corpus under 28 U.S.C. § 2241 (Doc. 1), is

DISMISSED with prejudice.

      The Clerk of Court is directed to enter judgment accordingly and to provide a

copy of this Memorandum and Order to the United States Attorney for this district.

      It is not necessary for Petitioner to obtain a certificate of appealability from

this disposition of his § 2241 Petition. Walker v. O’Brien, 216 F.3d 626 (7th Cir. 2000).

If Petitioner wished to appeal, he may file a notice of appeal with this Court within

60 days of the entry of judgment. Fed. R. App. P. 4(a)(1)(B)(iii). A proper and timely-

filed motion pursuant to Federal Rule of Civil Procedure 59(e) may toll the 60-day

appeal deadline. A Rule 59(e) motion must be filed no more than 28 days after the

entry of the judgment, and this 28-day deadline cannot be extended.

      A motion for leave to appeal in forma pauperis must identify the issues

Petitioner plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C). If Petitioner

does choose to appeal and is allowed to proceed IFP, he will be liable for a portion of

the $505.00 appellate filing fee (the amount to be determined based on his prison



                                           10
Case 3:19-cv-00871-SPM Document 13 Filed 11/16/20 Page 11 of 11 Page ID #61




trust fund account records for the past six months) irrespective of the outcome of the

appeal. See Fed. R. App. P. 3(e); 28 U.S.C. § 1915 (e)(2); Ammons v. Gerlinger, 547

F.3d 857 (7th Cir. 1999); Sloan v. Lesza, 181 F.3d 857 (7th Cir. 1999); Lucien v.

Jockisch, 133 F.3d 464 (7th Cir. 1998).

      IT IS SO ORDERED.

      DATED: November 16, 2020


                                               s/Stephen P. McGlynn
                                               STEPHEN P. McGLYNN
                                               United States District Judge




                                          11
